Citation Nr: 1515752	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease with instability of the left knee, post-operative.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain. 

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a left ankle disorder. 

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee injury with degenerative joint disease. 

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2015 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a left ankle disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period, degenerative joint disease with instability of the left knee, post-operative, is manifested by the removal of semilunar cartilage, degenerative osteoarthritis, pain, weakness, stiffness, swelling, and giving way, with flexion limited to 92 degrees and full extension, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, without evidence of subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, malunion of the tibia or fibula, genu recurvatum, or symptomatic scarring or scarring of such a size so as to warrant a compensable rating.

2.  Resolving all doubt in the Veteran's favor, for the entire period, lumbosacral strain is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion with flexion limited to, at most, 88 degrees and the combined range of motion of the thoracolumbar spine limited to 196 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, with muscle spasms and tenderness resulting in an abnormal gait, without ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment.

3.  For the entire period, the Veteran's degenerative joint disease of the right ankle has been manifested by pain, weakness, stiffness, giving way, and no more than moderate limitation of motion, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, without evidence of ankylosis of the ankle or substraglar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  

4.  At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of bilateral hearing loss disability for VA purposes.

5.  Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service, to include noise exposure.

6.  In a final decision dated in May 1986 and issued in June 1986, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a right knee injury with degenerative joint disease.

7.  Evidence added to the record since the June 1986 decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee injury with degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease with instability of the left knee, post-operative, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2014).  

2.  For the entire appeal period, the criteria for a rating of 20 percent, but no higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5237 (2014).  

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right ankle are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The June 1986 decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a right knee injury with degenerative joint disease is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee injury with degenerative joint disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2009 and June 2009, sent prior to the unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating and service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the claim regarding whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, the June 2009 letter informed him that such claim was previously denied in October 1984, which when the RO initially denied such claim on the merits, based on the fact that an initial post-service VA examination conducted in November 1976 failed to reveal a right knee disability.  While such was not the complete basis of the prior denial; rather, such claim was denied as a right knee injury with degenerative joint disease was not shown to have been incurred in or aggravated during the Veteran's military service, a reasonable person could be expected to understand from the notice provided during the course of the appeal what was needed to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Specifically, the August 2009 rating decision and May 2010 statement of the case advised the Veteran that the October 1984 rating decision denied service connection for a right knee disability because there was no evidence showing he sustained a right knee injury in service and there was no evidence that a right knee condition was permanently aggravated beyond the natural progression as a result of military service.

Furthermore, the June 2009 letter provided the Veteran with the definition of new and material evidence as well as the evidence and information necessary to substantiate his underlying service connection claim.  Such letter also advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim, as well as the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to such claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, including treatment records from the hospital clinic in Fort Huachuca identified in the Veteran's July 2009 statement, VA outpatient treatment records, and the reports of a June 2009 VA examination.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Regarding the claims for increased ratings, the Board finds the VA examination report to be adequate as the examiner conducted a thorough interview with the Veteran regarding his symptoms and performed the appropriate tests.  The Board acknowledges that the examiner did not indicate whether he reviewed the claims file, however, such is not fatal to the adequacy of the report.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In this case, the examiner adequately addressed the Veteran's symptoms and recorded objective findings that address the pertinent rating criteria with respect to the left knee, low back, and right ankle.  

The Board acknowledges that it has been nearly six years since the Veteran was last examined however, the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Further, the Board notes that the Veteran was afforded another VA examination in March 2011 but failed to appear.  Under 38 C.F.R. § 3.655, when a Veteran fails to appear for an examination regarding claims for increased ratings, the claim should be denied.  However, in this case, as the Veteran did appear for the first VA examination regarding these claims, the Board will decide the claims based on the evidence of record. 

With respect to the claims for service connection for tinnitus and hearing loss, the Board acknowledges that the Veteran has not been afforded a VA examination and/or opinion in connection with these claims.  In this regard, VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Board finds that the McLendon criteria are not met with respect to the hearing loss and tinnitus claims as there is no indication of a relationship between any current hearing loss or tinnitus and service.  In this regard, the Veteran has not provided a reported date of onset regarding his hearing loss or tinnitus, nor has he reported receiving any treatment for these disabilities.  The Veteran was contacted multiple times by the AOJ requesting him to provide more information to support his claims, but to date, he has not provided any details regarding his hearing loss or tinnitus symptoms or the bases for the claims.  Rather, his statements submitted in response to such requests address other issues on appeal, without including any reference to hearing loss, ringing in the ears, or difficulty hearing/understanding.  In fact, the only mention of hearing loss or tinnitus currently of record are the Veteran's April 2009 statement in support of his claim for service connection where he lists " bilateral hearing" and "bilateral tinnitus" as claims with no further explanation, his representative's attached statement claiming such disorders as due to acoustic trauma, and his June 2010 Form 9, in which he simply indicated that he was appealing the "hearing in ears."  He has not provided any information or argument regarding when the disabilities began, or when or where he was treated for these disabilities.  On these facts, no medical opinion is required. 

Finally, in regard to the Veteran's application to reopen his claim of entitlement to service connection for a right knee injury with degenerative joint disease, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

In summary, the duties imposed by the VCAA have been satisfied.  Through various notices by the AOJ, the Veteran has been made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  Left Knee Disability

The Veteran's degenerative joint disease with instability of the left knee, post-operative, is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  He filed a claim for an increased rating in April 2009 alleging that such disability is more severe than the current assigned rating and, therefore, an increased evaluation is warranted.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 20 percent for the Veteran's left knee disability is not warranted.  In this regard, for the entire period, such disability is manifested by the removal of semilunar cartilage, degenerative osteoarthritis, pain, weakness, stiffness, swelling, and giving way, with flexion limited to 92 degrees and full extension, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, without evidence of subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, malunion of the tibia or fibula, genu recurvatum, or symptomatic scarring or scarring of such a size so as to warrant a compensable rating. 

The Board notes that, throughout the entire period, the Veteran consistently complained of weakness, stiffness, swelling and giving way.  See June 2009 VA examination report.  He denied heat, redness, lack of endurance, locking, fatigability and dislocation.  Id.  He also wore a brace on his left knee throughout the entire period.  See April 2008 VA outpatient treatment record (noting Veteran's reports of chronic pain and prescription for left knee brace).  Additionally, in June 2010 he reported that he used a cane.  See June 2010 VA Appeal Form 9.  A review of VA outpatient treatment records reveals that he has been using a cane since 2007.  See January 2007 VA outpatient treatment record.

However, a higher rating is not warranted for severe instability under Diagnostic Code 5257 at any time as the VA treatment records and the June 2009 VA examination report did not indicate that severe instability or recurrent subluxation were present.  In fact, in June 2009, testing for instability and subluxation was all within normal limits.  Likewise, although VA treatment records have documented the Veteran's complaints of pain and need for a left knee brace (see e.g. February 2008 VA treatment record), such records have not shown instability or recurrent subluxation of the left knee.  Based on the foregoing, the Board finds the left knee disability does not warrant a rating in excess of 20 percent under DC 5257.  

The Board has considered whether the Veteran is entitled to a separate rating for his degenerative arthritis with limitation of motion in addition to the assigned rating for instability, but finds that he is not.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), supra.  In this regard, degenerative joint disease was identified in a March 2007 X-ray.  Additionally, throughout the entire period on appeal, the Veteran's degenerative joint disease has been manifested by painful limitation of motion.  Specifically, the June 2009 VA examination report noted painful flexion that was limited to 92 degrees, which is also where the pain began.  As noted above, while a separate rating for arthritis with limitation of flexion may be assigned, General Counsel held that, if the appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97.  Furthermore, VAOPGCPREC 9-98 clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  As discussed above, under DC 5260, a zero percent rating for limitation of flexion is warranted when flexion is limited to 60 degrees.  Thus, although the Veteran has arthritis with some limitation of flexion, he is not entitled to a separate compensable rating as his limitation of flexion does not meet the requirements for a noncompensable rating.

Similarly, the Veteran is not entitled to a separate rating for limitation of extension as he had full extension throughout the entire period.  In this regard, the June 2009 VA examination report noted full extension, VA treatment records do not indicate any range of motion findings, and the Veteran failed to appear at the March 2011 VA examination which may have included findings relevant to such inquiry.  For these reasons, separate ratings are not warranted under DCs 5260 or 5261 during the entire period on appeal.   

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board acknowledges the Veteran's reports that he has functional impairment including difficulty walking due to pain, weakness, stiffness, swelling, and giving way in the left knee.  The Board also acknowledges the June 2009 VA examination report which noted additional limitation of function limited to pain, fatigue, and weakness after repetitive testing.  However, the June 2009 VA examiner found that there was no lack of endurance or incoordination, or limitation of motion, after repetitive testing.  Further, the Veteran's range of knee motion was not limited to a compensable degree even with pain during the June 2009 VA examination.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing, the Board finds that the Veteran does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Furthermore, the Board finds that the Veteran's knee pain, as well as the additional fatigue and weakness after repetitive testing, is contemplated in the currently assigned 20 percent disability rating under DC 5257.  

In reaching this conclusion, the Board has considered the Veteran's subjective complaints of constant pain and limitations on walking, weakness, stiffness, swelling and giving way as well as the June 2009 VA examiner's assessment that the Veteran's conditions (including the left knee) have a severe impact on his daily activities.  The Board finds that the Veteran's limitations are contemplated by the assigned rating for moderate instability.  Higher or separate ratings for limitation of flexion and extension are not warranted as such motion has not been limited to even a noncompensable degree for the entire period on appeal.  Furthermore, there is no indication that the Veteran's limitation of motion would be worse during a flare-up outside of the examination than it is from repetitive testing.

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as the June 2009 VA examination report specifically noted that there was no ankylosis.  VA outpatient treatment records have not indicated any ankylosis.  Accordingly, a higher or separate rating for ankylosis is not warranted.  

The evidence also does not demonstrate impairment of the tibia and fibula or genu recurvatum at any time pertinent to the appeal.  Therefore, higher or separate ratings under Diagnostic Codes 5262 and 5263, respectively, are not warranted.

Next, the Board has considered whether the Veteran is entitled to a separate rating under DCs 5258 or 5259 for dislocated or removed semilunar cartilage, respectively, and acknowledges that, while the evidence does not show dislocated semilunar cartilage, the Veteran underwent a left knee meniscectomy in December 1976.  The Board has considered the March 2007 VA treatment report which noted a large effusion; however, such was outside of the appeal period, including the one year "look back" period pertinent to the present claim, which was received in April 2009.  See 38 C.F.R. § 3.400(o).  To the extent that the left knee disability has been manifested by removal of the meniscus with joint pain during the relevant appeal period, the Board finds that assigning a separate rating under Diagnostic Code 5259 would violate the prohibition against pyramiding because it would result in the Veteran being compensated twice for the same, overlapping symptomatology.  Further, the June 2009 VA examiner noted that the medial and lateral meniscus test of the left knee was within normal limits.  The Board finds that the symptomatic residuals associated with the Veteran's left knee meniscectomy (pain and noncompensable limitation of flexion) are already compensated in the assigned rating under Diagnostic Code 5257 for the reasons discussed above.  As such, the Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because instability, limited and painful flexion (that does not even reach a noncompensable degree) are already contemplated in the rating assigned under Diagnostic Code 5257 for moderate instability.  See id.; 38 C.F.R. § 4.14.  

Finally, the June 2009 VA examination report notes that the left knee surgical scar associated with the service-connected disability is not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran has not contended that the scar associated with the service-connected left knee disability is painful or unstable.  The Board finds that the weight of the evidence is against a finding that the scar is painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a left knee scar.  38 C.F.R. 
§ 4.118.

	b.  Back Disability

The Veteran is service-connected for a lumbosacral strain, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237. He filed a claim for an increased rating in April 2009 alleging that such disability is more severe than the current assigned rating and, therefore, an increased evaluation is warranted.

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for the entire period on appeal.  In this regard, resolving all doubt in the Veteran's favor, the Board finds that his lumbosacral strain is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion with flexion limited to, at most, 88 degrees and the combined range of motion of the thoracolumbar spine limited to 196 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, with muscle spasms and tenderness resulting in an abnormal gait, without ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment.

The Board initially notes that the June 2009 VA examination revealed the presence of muscle spasms and tenderness, as well as a limp.  The examiner also noted that the Veteran required a back brace for ambulation.  VA treatment records confirm that a cane and back brace were prescribed by VA more than one year prior to the Veteran's present claim for increase.  See January 2007 VA outpatient treatment record.  Therefore, in light of the fact that the Veteran has muscle spasms and tenderness resulting in an abnormal gait, the Board resolves all doubt in his favor and finds that such disability warrants a 20 percent rating for the entire appeal period under the General Rating Formula.

Higher ratings are not warranted as forward flexion has not been shown to be limited to 30 degrees or less and there has been no finding of favorable or unfavorable ankylosis.  In this regard, the June 2009 VA examiner noted forward flexion to 88 degrees, which was where pain began, and a combined range of motion of the thoracolumbar spine to 196 degrees, which was where pain began.  Following repetitive use, the examiner noted additional limitation of pain, fatigue and weakness but noted that there was no additional limitation "in degree" of motion.  The examiner also noted that lack of endurance and incoordination were not affected by repetitive testing.  

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board acknowledges the Veteran's reports that he has functional impairment including pain, stiffness, and numbness of the lower back. The Board acknowledges the Veteran's description of his pain as constant, "crushing," and "aching" and that he rated his pain as a 10 out of 10 on the pain scale with 10 being the worst pain.  The Board also acknowledges the June 2009 VA examination report which noted additional limitation of function limited to pain, fatigue and weakness after repetitive testing.  The June 2009 VA examiner also noted that there was no lack of endurance or  incoordination, or limitation of motion, after repetitive testing.  Further, the Veteran's motion was not limited to a compensable degree even with pain during the June 2009 VA examination.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional fatigue and weakness after repetitive testing here, is contemplated in the currently assigned 20 percent disability rating.  

Further, a higher rating is not warranted for IVDS as the June 2009 VA examiner noted that there was no indication of IVDS.  Additionally, VA treatment records do not indicate that there was any physician-ordered bedrest.  The Veteran does not contend otherwise. 

As to any associated neurological impairment, the Board finds that separate ratings are not warranted for neurological impairment.  In this regard, the Veteran denied any bowel or bladder impairment during the June 2009 VA examination.  Further, the June 2009 VA examiner examined the Veteran's lower extremities and performed neurological testing, and determined that there was no neurological involvement in the lower extremities.  The Board acknowledges the October 2008 VA treatment record which noted the Veteran's complaints of low back pain that radiated down his left thigh and leg; however, he was examined subsequently and no neurological involvement was found.  Further, the Board acknowledges that a January 2011 VA radiologist noted that there was "a suggestion of neuroforamina encroachment at L4-L5 and L5-S1, bilaterally"; however, despite such notation, the Veteran does not have a positive diagnosis of radiculopathy in either lower extremity.  Again, he failed to appear at a March 2011 VA examination which may have shed additional light on the existence of radiculopathy, and he has not offered an explanation for such failure.  Thus, further examination to determine whether he now has radiculopathy in either lower extremity is not required. 

In sum, resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent, but no higher, is warranted due as his lumbosacral strain has resulted in his abnormal gait.  However, he is not entitled to separate ratings for any associated neurological impairment.   

	c.  Right Ankle Disorder

The Veteran is service-connected for a lumbosacral strain, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271, which is indicative of traumatic arthritis (DC 5010) evaluated on the basis of limited ankle motion (DC 5271).  See 38 C.F.R. § 4.27.  He filed a claim for an increased rating in April 2009 alleging that such disability is more severe than the current assigned rating and, therefore, an increased evaluation is warranted.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under DC 5003 for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5271, moderate limitation of the ankle warrants a 10 percent rating if moderate, or a maximum 20 percent rating if marked.  

As for the diagnostic codes for evaluating ankylosis of the ankle, under DC 5272, for ankylosis of the subastragalar or tarsal joint, a 10 percent rating is assignable if in a good weightbearing position, and a maximum 20 percent rating is assignable if in poor weightbearing position.  Under DC 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; a maximum, 40 percent rating requires  ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 

degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a.

Malunion of the os calcis or astragalus are addressed under DC 5273 and an astragalectomy is rated under DC 5274.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted.  In this regard, for the entire period, such disability is manifested by pain, weakness, stiffness, giving way, and no more than moderate limitation of motion, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, without evidence of ankylosis of the ankle or substraglar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  

In this regard, the manifestations of the Veteran's arthritis of the right ankle have primarily consisted of pain and limitation of motion.  The Veteran has also indicated that the pain travels up into his right leg.  He has also reported weakness, stiffness, and giving way.  He denies swelling, heat, redness, lack of endurance, locking, fatigability, and dislocation.  He reports functional impairment including difficulty walking or standing due to pain, weakness, stiffness, and giving way. 

In this case, the Board finds that the right ankle disability does not warrant a 20 percent rating under DC 5271 for "marked" limitation of motion.  In this regard, the June 2009 VA examination report reflects that the Veteran had dorsiflexion to 17 degrees instead of the normal to 20 degrees, and 41 degrees plantar flexion instead of the normal 45 degrees, which is also where pain begins.  As the limited motion is not significantly less than the normal range of motion for dorsiflexion and plantar flexion, the Board finds that the Veteran's limitation of motion does not represent "marked" limitation of motion.  

In reaching the above conclusion, the Board has considered the DeLuca provisions.  The Board acknowledges that the Veteran reports that he has functional impairment including pain after repetitive use.  The Board acknowledges the Veteran's description of his pain as constant and that he rated his pain as 8 out of 10 on the pain scale with 10 being the worst pain.  The Board also acknowledges the June 2009 VA examination report which noted additional limitation of function limited to pain after repetitive testing.  However, the Board emphasizes that the June 2009 VA examiner also noted that there was no fatigue, weakness, lack of endurance or incoordination following repetitive testing.  The examiner further noted that there was no limitation of motion after repetitive testing.  For these reasons, even in contemplation of the Veteran's complaints of increased pain on repetitive range of motion testing, the Board finds that the Veteran's right ankle disability does not warrant a higher rating for marked limitation of motion.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain after repetitive testing here is contemplated in the currently assigned 10 percent disability rating.  

A higher rating is also not warranted under DCs 5270 or 5272 as ankylosis has not been shown.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  

Here, the medical records clearly demonstrate that while motion of the Veteran's right ankle may be limited, some range of motion is present.  Even considering the extent of functional loss due to pain, to include upon repetitious motion of the ankle, there simply is no evidence even suggesting that the Veteran has had any actual or effective ankylosis of his right ankle.  The June 2009 VA examiner noted range of motion in the right ankle.  Moreover, the VA examiner specifically noted that there was no ankylosis of the ankle, and the Veteran has never complained of an inability to move the right ankle.  Therefore, no higher rating is assignable under DC 5270 or 5272.

Other potentially, applicable diagnostic codes under 38 C.F.R. § 4.71a likewise provide no basis for any higher rating for the Veteran's right ankle disability.  The evidence does not support a finding that the Veteran has malunion of the os calcis or astragalus or astragalectomy (removal of the talus bone); hence, neither Diagnostic Code 5273 or 5274 is applicable.  

The Board further notes that the right ankle disability has not been shown to involve any factor(s) that would warrant a rating under any other provision(s) of VA's rating schedule.  Although the Veteran has been noted to have a limp, the Board finds that such impairment is contemplated in the assigned, 20 percent rating for the low back disability discussed above.  Additionally, the Board finds that the Veteran's subjective complaints of giving way are encompassed by the 10 percent rating for moderate limitation of motion.  Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period. 

	d. Other considerations

Regarding the left knee, lumbosacral strain, and right ankle disabilities, for the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee, lumbosacral strain, and/or right ankle disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period for each of the disabilities.  Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee, lumbosacral strain, and right ankle disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his disabilities, to include pain, stiffness, giving way, difficulty walking due to pain, difficulty standing, sitting, or walking for prolonged periods due to pain, instability (in the knee) and use of a knee brace, back brace, and cane.  Thus, there are no additional symptoms of his left knee, back, or right ankle disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd, 9 Vet. App. at 96.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to assigned ratings for the left knee, lumbosacral strain, and right ankle disabilities.  Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 20 percent rating, but no higher, is warranted for the entire period on appeal for lumbosacral strain.  The Board also findings that higher ratings are not warranted at any time for the left knee or right ankle disabilities.  The Board has considered whether staged ratings are appropriate and has determined that they are not.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be presumed, for certain chronic diseases, including hearing loss, which develop to a compensable degree (10 percent or more) within a prescribed period after discharge from service (one year for hearing loss), although there is no evidence of such disease during the period of service.  However, the presumption applies only in the case of a Veteran who served for 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

	a.  Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral hearing loss.  The first Shedden element-a current diagnosis of bilateral hearing loss for VA purposes-has not been shown at any point during the pendency of the claim.  In this regard, the Veteran has not submitted any pertinent evidence, such as audiograms or other evidence of current hearing tests, to support his contention that he has a diagnosis of bilateral hearing loss for VA purposes.  

As explained above, a VA examination to determine whether there is a current diagnosis of hearing loss is not required as the McLendon elements have not been met.  In this regard, the Veteran has not offered any lay statements regarding the symptoms of his claimed hearing loss.  In this regard, he has not reported difficulty hearing or understanding others, and/or being told that he turns up the television volume too loud.  He also has not presented any argument concerning continuity of hearing loss symptomatology since service.  Rather, his only references to hearing loss currently of record are in his April 2009 statement in support of a claim for service connection where he simply lists "bilateral hearing" as a claim with no further explanation, his representative's attached statement claiming such disorders as due to acoustic trauma, and his June 2010 Form 9 where he again notes hearing loss but offers no further explanation (other than to imply that his age affects his hearing loss).  Further, as no recurrent symptoms or diagnosis has been shown and there is no indication that any current hearing loss symptoms may be related to service, a VA examination is not required in this case.

The Board does not reach the question of the whether bilateral hearing loss began within one year of service separation, or is due to noise exposure during a period of active duty, because a current hearing loss disability as defined by VA, is not shown by the evidence of record.

The Board acknowledges the Veteran's contention that he has bilateral hearing loss.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose bilateral hearing loss for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  A hearing loss disability, as it is defined by VA, is diagnosed through audiological testing.  Simply noticing difficulty hearing is not an adequate basis for a diagnosis of a hearing loss disability for VA purposes. 

The objective evidence of record does not indicate that the Veteran has a hearing loss disability, as defined by VA, prior to, or during the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.  Notwithstanding the Veteran's report that he has hearing loss, without competent evidence of hearing loss as defined by VA regulation, such does not constitute a disability for which service connection can be granted.   

As indicated above, Congress has limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110.  Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In this case, the claim of service connection for bilateral hearing loss must be denied because the first criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection, on any basis-has not been met. 

      b.  Tinnitus

The Veteran is claiming entitlement to service connection for tinnitus.  Tinnitus has been defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007); see also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition, therefore, can be established through his lay reports.  As such, the Board resolves all doubt and finds that Shedden element (1) has been met. 

Next, service entrance and separation examinations indicate a change in the level of hearing acuity; however, service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  A May 1968 service examination prior to discharge was also silent with respect to any findings of tinnitus.  The ears were evaluated as clinically normal.  The accompanying May 1968 report of medical history, the Veteran denied "running ears" and "hearing loss"; however, he did check "yes" to with respect to ear, nose, or throat trouble.  However, the Board emphasizes the May 1968 separation examination which evaluated the ears as clinically normal.  

The Veteran has not identified any post-service reports of private treatment and VA treatment records are silent as to any complaints regarding tinnitus.  Rather, the first post-service evidence of tinnitus is in April 2009 when the Veteran filed his current claim.  To date, the Veteran has not indicated any particular date of onset for his tinnitus.  Significantly, he has not indicated that it began in service.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, in this case, the Veteran has not reported an onset date for his tinnitus or otherwise indicated that he has experienced continuity of tinnitus symptoms since service. 

Thus, even if the Board resolves doubt and finds that the difference in hearing acuity testing between service entrance and separation represent some noise exposure, there is no indication that the Veteran's current tinnitus is related to any in-service noise exposure.  

With respect to any contention that the Veteran's tinnitus had its onset while in service, the Board finds such allegations to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, any contention that the Veteran's tinnitus began in service is not credible as such is inconsistent with the other evidence of record, to include official service records and post-service treatment records.  Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to tinnitus.  Moreover, it was over 40 years after the Veteran's separation from service before tinnitus was reported in April 2009, despite the fact he filed numerous claims for compensation prior to such date, so there is no supporting contemporaneous evidence of a continuity of pertinent symptomatology.  As such, any assertion regarding the onset of tinnitus in service is not credible or persuasive in light of the remainder of the evidence of record, and is, in fact, outweighed by such evidence.  Consequently, the Board finds that there is no evidence of continuity of tinnitus symptomatology since service.

Furthermore, in the absence of any credible finding of continuity of symptomatology, the Board finds that any lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the existence of tinnitus since service or a nexus between currently manifested tinnitus and any acoustic trauma sustained in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 1331.  Specifically, the question of causation, or the relationship between the Veteran's claimed current tinnitus and any in-service noise exposure, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge of the impact acoustic trauma has on the ears.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

IV.  Petition to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claim for service connection for a right knee injury with degenerative joint disease was initially denied in an October 1984 rating decision on the basis that there was no evidence showing he sustained a right knee injury in service and there was no evidence that a right knee condition was permanently aggravated beyond the natural progression as a result of military service.  

More recently, in a decision dated in May 1986 and issued in June 1986, the RO determined that new and material evidence had not been received in order to reopen such claim.  In June 1986, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until June 2009, when VA received his application to reopen such claim. Therefore, the June 1986 decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee disorder was received prior to the expiration of the appeal period stemming from the June 1986 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In reaching the June 1986 decision, the AOJ considered the following pertinent evidence: service treatment records which document the Veteran's treatment for both knees December 1967; a May 1968 report of medical history in which the Veteran reported treatment for both knees; and the Veteran's statements at service entrance regarding knee symptoms, prior to service, and the fact that his knee was normal on service entry.  

Service personnel records, regarding locations and dates of various training completed and duty station assignments, were associated with the file following the June 1986 decision.  The records were in existence at the time of the June 1986 decision but were not of record at that time.  However, the service records are not relevant to the claim and thus, do not invoke the application of 38 C.F.R. 3.156(c) (i.e., reopen the claim without requiring new and material evidence).  In this regard, the service personnel records do not contain any information regarding the Veteran's claimed knee disorder. 

Evidence received since the June 1986 decision includes VA outpatient treatment records noting degenerative changes in the right knee as well as the Veteran's statements indicating that he is seeking compensation for his right knee disorder as a result of a fall during service.  

The diagnosis of degenerative changes in the right knee is not new as it was of record at the time of the June 1986 denial.  Similarly, the Veteran's statements regarding the in-service fall which he contends led to his current right knee disorder is not new as they are duplicative of prior arguments.  Based on the foregoing, the "new" evidence does not raise a reasonable possibility of substantiating the Veteran's claim and is, therefore, immaterial.  In this regard, the Veteran's claim was previously denied primarily on the basis of a lack of nexus between his current disability and service.  Such element still remains lacking.  Consequently, the Board finds that the evidence added to the record since the June 1986 decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee injury with degenerative joint disease.  As such, his claim is not reopened.


ORDER

A rating in excess of 20 percent for degenerative joint disease with instability of the left knee, post-operative, is denied. 

For the entire appeal period, a rating of 20 percent, but no higher, for lumbosacral strain is granted, subject to the law and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for degenerative joint disease of the right ankle is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

New and material evidence not having been received, the claim for service connection for a right knee injury with degenerative joint disease is not reopened; the appeal is denied.


REMAND

Regarding the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection of a left ankle disorder, the June 2009 VA examination which was undertaken for the increased rating issues also indicated that the Veteran has a current left ankle condition.  The examiner did not explain what the condition was or address whether it is related to service, but instead explained that the examination was only intended to address the specified claims discussed in the increased rating section above.  The Board notes that the range of motion findings for the left ankle recorded during the June 2009 VA examination reflect limitation of motion. 

A VA examination and/or etiology opinion specific to the left ankle has not been undertaken.  As discussed above, VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In this case, the Board finds that the McLendon criteria have been met and a VA examination is required.  In this regard, the June 2009 VA examination report indicates that there is a current left ankle condition.  Additionally, service treatment records indicate that the Veteran received treatment for the left ankle.  See e.g. February 1968 treatment record regarding pain in both ankles.  As he already has a right ankle disability related to the same treatment in service, the Board affords the Veteran the benefit of the doubt for the purpose of determining that the McLendon criteria have been met and finds that there is at least some indication that the Veteran's left ankle disability may be related to service.  Lastly, the Board finds that there is insufficient competent medical evidence for the Board to make a decision.  Therefore, given the bilateral ankle treatment in service, the competent medical evidence of a current left ankle disorder as well as competent statements of persistent left ankle symptoms, and at least an indication that a current left ankle complaints may be related to the service event, the Board finds that a VA examination is required under McLendon to determine whether the Veteran's current left ankle disorder is causally related to active service.

With respect to the claim of entitlement to a TDIU, such arose as part and parcel of the claims for an increased ratings for the Veteran's low back, left knee, and right ankle.  In this regard, in a June 2009 statement, he reported that he could not work due to pain in his knees, ankle, and back.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board observes that, at this juncture, the Veteran does not meet the schedular criteria for a TDIU based on his current service-connected disability ratings.  In this regard, he does not currently have a combined disability rating of 70 percent with at least one disability rated as 40 percent disabling.  See 38 C.F.R. § 4.16.  Based on this observation, and the fact that he has attributed his inability to work, in part, to his "ankle" disability without specifying which ankle, and the claim for service connection for the left ankle remains on appeal, the Board will defer making a determination on the TDIU until the left ankle claim is resolved as it may have a bearing on the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing (such as X-rays) should be accomplished.  

Following a review of the claims file, the examiner should identify any left ankle disorder present at any time since April 2009.  Regarding each disorder identified, the examiner is asked to offer an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's service, including a fall in service or any other relevant treatment for the left ankle in service.   

In offering an opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding left ankle symptomatology and whether such symptomatology has been continuous since service separation. 

Supporting rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


